Case 2:21-cv-00678-JS-AYS Document 20 Filed 03/01/21 Page 1 of 1 PageID #: 90




                               United States District Court
                              Eastern District of New York


                                      NOTICE OF
                                    RELATED CASE




                        The Civil Cover Sheet filed in civil action

                            2:21    CV 01062 (GRB)(ST)

                1) indicated that this case is related to the following case(s):



                             2:21        CV 00678 (JS)(AYS)




           2)     was directly assigned as a Pro Se case related to
